Citation Nr: 1429434	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2011, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2011 and before the undersigned Veterans Law Judge in August 2012.  Transcripts of the hearings are included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board finds that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

During the August 2012 Travel Board hearing, the Veteran indicated that he is in the process of getting hearing aids.  However, the only treatment records contained in the claims file is a single complaint of hearing loss and tinnitus in a private treatment record dated in January 2011.  The Board finds it reasonable that there are other outstanding treatment records given the Veteran's statements during his Board hearing.  As additional private or VA treatment records may support the Veteran's claim for service connection for hearing loss or tinnitus, the AOJ must attempt to obtain any outstanding treatment records related to the Veteran's hearing loss or tinnitus disabilities as identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his hearing loss and/or tinnitus disabilities.  Of particular interest are any ongoing VA or private treatment notes dated after January 2011.  

After the Veteran has signed the appropriate releases, those records which are not already found within the claims file should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all the available records have been associated with the record, the AOJ should determine whether any additional development is required and then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal since the January 2012 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



